DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 31 is objected to because:
Claim 31, line 2, “a vacuum interrupter” should be –the vacuum interrupter-.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 26 and 28-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Volkmar et al, DE4447391 [Volkmar].
Regarding claim 16, Volkmar discloses (figs.1, 5-6) a vacuum interrupter (10), comprising:
a housing having at least one annular ceramic insulating element (45) forming a vacuum chamber;
a contact system having two contacts (14, 18) being moveable relative to one another; and

Regarding claim 19, Volkmar further discloses wherein said at least one insulating element (45) has an outer surface, and said capacitive element (47) is disposed on said outer surface of said at least one insulating element (45).
Regarding claim 26, Volkmar further discloses where said at least one insulating element (45) has one upper and one lower end face relative to an extension of said at least one insulating element (45) along a switching axis, and said electrodes (46, 47) are disposed on said one upper and said one lower end face of said at least one insulating element (45) [fig.6].
Regarding claim 28, Volkmar further discloses wherein said at least one insulating element (45) has an outer surface, and one of said electrodes (47) is applied to said outer surface of said at least one insulating element (45) as a layer.
Regarding claim 29, Volkmar further discloses where said capacitive element (42) is disposed on said outer surface of said at least one insulating element (40) in an alternating layered configuration of one of said electrodes (42), said dielectric material (40) and another of said electrodes (42) [see fig.5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 18, 24-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar in view of Chakib et al, FR 2971884 [Chakib].
Regarding claim 18, Volkmar discloses the claimed invention, but silent on wherein said capacitive element includes a dielectric material, and at least said dielectric material is applied in a layered configuration to said surface of said at least one insulating element.
Chakib discloses (figs. 1-4) an interruption chamber where at least one insulating element (11) has a surface (12, 13), a capacitive element (20) includes a dielectric material (21), and at least said dielectric material (21) is applied in a layered configuration to said surface (12, 13) of said at least one insulating element (11) [see lines 252-258 of translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive element of Volkmar with the teaching of the capacitive element of Chakib, thereby providing a capacitive character, that lengthening the delay time transient recovery voltage and reduces the oscillation frequency of the line voltage.
Regarding claims 24 and 25, Volkmar discloses the claimed invention, except wherein said at least one insulating element has a surface, said dielectric material is applied to said surface of said at least one insulating element as a layer, and said layer has a thickness of from 5 um to 150 um, of claim 24; and, wherein said at least one insulating element has a surface, said dielectric material is applied to said surface of said at least one insulating element as a layer, and said layer has a thickness of from 1 mm to 5 mm, of claim 25.
Chakib discloses (figs. 1-4) an interruption chamber comprising at least one insulating element (11) has a surface (12, 13), a dielectric material (21) is applied to said surface (12,13) of said at least one insulating element (1) as a layer (23), and said layer (23) has a thickness of from 5 um to 150 um (not to exceed 3mm), of claim 24; and, where said at least one insulating element (11) has a surface (12, 13), said dielectric material (21) is applied to said surface (12, 13) of said at least one insulating element (11) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating element of Volkmar with the teaching of the insulating element of Chakib, thereby providing a material with adequate mechanical strength and capable of withstanding the harmful effects of an electric arc.
Regarding claim 30, Volkmar fails to explicitly disclose wherein said dielectric material contains a ferro-electric material, titanate or barium titanate. 
Chakib discloses (figs. 1-4) an interruption chamber having an insulating casing (11) where a dielectric material (20) contains a ferro-electric material, titanate or barium titanate (21) [see lines 252-258 of translation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric material of Volkmar with the teaching of the dielectric material of Chakib, thereby providing a capacitive character, thus lengthening the delay time transient recovery voltage and reduces the oscillation frequency of the line voltage.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmar in view of Renz et al, US 20130062316 [Renz].
Regarding claim 27, Volkmar fails to explicitly disclose wherein said at least one insulating element includes a plurality of insulating elements, and said electrodes are integrated in soldered connections between said insulating elements.
Renz discloses a vacuum interrupter (1) discloses where at least one insulating element (16) includes a plurality of insulating elements (9, 10, 11), and electrodes (connected to, 19, 20) are integrated in soldered connections between said insulating elements (9, 10, 11).
.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar in view of Yanabu et al, US 4434332 [Yanabu].
Regarding claims 31 and 32, Volkmar discloses the claimed invention, except a further interrupter unit connected in series with said vacuum interrupter, of claim 31; and wherein said further interrupter unit is a vacuum interrupter or a gas-insulated switch, of claim 32. 
Yanabu discloses (fig.6) a current interrupter apparatus comprising an interrupter unit (6) connected in series with a vacuum interrupter (5); and where further interrupter unit (6) said is a gas-insulated switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum interrupter of Volkmar with the inclusion of a gas-insulated switch of Yanabu, thereby providing a hybrid-type interrupting device that utilizes a vacuum interrupter to control the largest share of the recovery voltage, while the gas-blast switch controls the largest share of the increased recovery voltage occurring thereafter.
Allowable Subject Matter
Claims 17 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 17, the prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter comprising a resistive element disposed on, said at least one insulating element in addition to said capacitive element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vinson et al, Gentsch et al, Glaser, Ihara, Amsler and Lee are examples of vacuum interrupters comprising capacitive and/or resistive elements configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /WILLIAM A BOLTON/Primary Examiner, Art Unit 2833